Citation Nr: 1828234	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  17-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder and manic depression.

2. Entitlement to service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder and manic depression.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for migraine headaches.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.

7. Entitlement to service connection for gangrene.
8. Entitlement to service connection for bilateral hearing loss.

9. Entitlement to service connection for tinnitus.

10. Entitlement to an effective date prior to January 25, 2016 for the grant of service connection for left lower extremity diabetic peripheral neuropathy.

11. Entitlement to an effective date prior to January 25, 2016 for the grant of service connection for right lower extremity diabetic peripheral neuropathy.

12. Propriety of the reduction of the evaluation for diabetes mellitus, type II, with erectile dysfunction, and history of mild nonproliferative retinopathy from 40 percent to 20 percent, effective December 1, 2015.

13. Entitlement to an increased evaluation for diabetes mellitus, type II, with erectile dysfunction, and history of mild nonproliferative retinopathy. 

14. Entitlement to an evaluation in excess of 10 percent for left lower extremity diabetic peripheral neuropathy. 

15. Entitlement to an evaluation in excess of 10 percent for right lower extremity diabetic peripheral neuropathy.  

16. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2015 and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
 
In his April 2016 Notice of Disagreement (NOD), the Veteran disagreed with the effective date of the award of service connection for diabetes mellitus, type II, which was initially assigned in a June 2007 rating decision. The RO has not addressed the issue of the timeliness of that NOD.  Therefore it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection a seizure disorder; entitlement to service connection for hypertension, gangrene, bilateral hearing loss and tinnitus; entitlement to effective dates prior to January 25, 2016 for the initial grant of left lower extremity diabetic peripheral neuropathy, and prior to January 25, 2016 for the initial grant of right lower extremity diabetic peripheral neuropathy; the propriety of the reduction of the evaluation for diabetes mellitus, type II, with erectile dysfunction, and history of mild nonproliferative retinopathy; entitlement to an increased rating for diabetes mellitus, type II, with erectile dysfunction, and history of mild nonproliferative retinopathy; entitlement to evaluations in excess of 10 percent for left lower extremity diabetic peripheral neuropathy and in excess of 10 percent for right lower extremity diabetic peripheral neuropathy; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed July 2012 rating decision declined to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.
 
2. Evidence received since the July 2012 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.

3. The evidence is at least in equipoise as to whether the Veteran's unspecified depressive disorder had its onset during active-duty service.

4. The evidence is at least in equipoise as to whether the Veteran's migraine headaches were caused by his unspecified depressive disorder.

5. An unappealed June 2011 rating decision declined to reopen a claim of entitlement to service connection for hypertension.
 
6. Evidence received since the June 2011 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1. The July 2012 rating decision declining to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is final; new and material evidence has been received to reopen the claim. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2017).

2. Resolving reasonable doubt in favor of the Veteran, entitlement to service connection for an unspecified depressive disorder is granted. 38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3. Resolving reasonable doubt in favor of the Veteran, entitlement to service connection for a migraine headaches disorder, as secondary to an unspecified depressive disorder, is granted. 38 U.S.C. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017). 

4. The June 2011 rating decision declining to reopen the claim of entitlement to service connection for hypertension is final; new and material evidence has been received to reopen the claim. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 3.159, 20.1100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired psychiatric disorder

The Veteran asserts that his acquired psychiatric disorder was incurred during active-duty service or was caused or aggravated by his diabetes mellitus, type II with erectile dysfunction, and history of mild nonproliferative retinopathy and by his bilateral lower extremity diabetic peripheral neuropathy. 
 
Entitlement to service connection for an acquired psychiatric disorder was first denied in a July 2012 rating decision on the basis that a disorder was not shown to have been incurred in or otherwise related to service. The Veteran did not perfect an appeal to that decision, and it is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder in January 2016. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
In February 2018 the Veteran's representative submitted a June 2017 medical opinion from a private psychologist who diagnosed the Veteran with an unspecified depressive disorder and opined that it was at least as likely as not that the disorder was incurred during his active-duty service. Alternatively, the psychologist opined that it was at least as likely as not that the disorder was aggravated by his service-connected diabetes mellitus, type II. This evidence bears on the contested issue of an in-service etiology of an acquired psychiatric disorder. As such, the Board finds that there is new and material evidence of record which relates to the unestablished etiological element, necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for an acquired psychiatric disorder is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).
 
Having found new and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the Board will address the claims of entitlement to service connection an acquired psychiatric disorder on the merits.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).

The Veteran's service treatment records are silent for any complaints or treatment of a psychiatric disorder. At a VA May 1993, the Veteran was diagnosed with a dysthymic disorder, but the examiner provided no etiological opinion regarding that disorder.

In June 2017 the private psychologist diagnosed the Veteran with an unspecified depressive disorder and opined that such disorder was at least as likely as not incurred during active-duty service. The psychologist's rationale was based on an in-person interview with the Veteran and his subjective reports of the onset of depression symptoms during service. The psychologist further opined that it was at least as likely as not that physical pain and limitation associated with the Veteran's diabetes mellitus, type II, erectile dysfunction, history of mild nonproliferative retinopathy, and bilateral diabetic peripheral neuropathy had aggravated the unspecified depressive disorder. 

Based on the foregoing evidence, the Board will resolve reasonable doubt in the Veteran's favor and find that an unspecified depressive disorder was incurred in-service. Significantly, there is no medical evidence of record which is contrary to the June 2017 private psychologist's opinion. 

Therefore, the Board finds that entitlement to service connection for an unspecified depressive disorder is warranted. Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")
Headaches

The Veteran also asserts that his migraine headaches were caused or aggravated by his unspecified depressive disorder and diabetes mellitus, type II.

In December 2017 a private physician diagnosed the Veteran with migraine headaches and opined that such disorder was at least as likely as not caused or aggravated by the unspecified depressive disorder. In this regard, the physician noted the Veteran's reports that depressive episodes would bring on headaches. The physician further noted that it was "well established that mental disorders both cause and aggravate headaches" with citation to supporting medical research. 

Based on the foregoing evidence, the Board will resolve reasonable doubt in the Veteran's favor and find that migraine headaches were caused by his service-connected unspecified depressive disorder. Significantly, there is no medical evidence of record which is contrary to the December 2017 private physician's opinion. 

Therefore, the Board finds that entitlement to service connection for an unspecified depressive disorder is warranted. Wise, 26 Vet. App. at 531.

Hypertension

Entitlement to service connection for hypertension was first denied in a June 2011 rating decision on the basis that a disorder was not shown to have been incurred in or otherwise related to service. The Veteran did not perfect an appeal to that decision, and it is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  The Veteran submitted a claim to reopen the issue of entitlement to service connection for hypertension in January 2016. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 
 
The aforementioned June 2017 private psychologist opined that the Veteran's unspecified depressive disorder was productive of symptoms including anxiety, suspiciousness and near-continuous panic or depression. A review of the record indicates that the Veteran's blood pressure readings may be modulated by stress. See, e.g., May 2016 VA treatment record. As the Board has herein found that service connection is warranted for an unspecified depressive disorder, this evidence raises the possibility that hypertension is etiologically related to the Veteran's psychiatric symptoms. Thus the Board finds that there is new and material evidence of record which relates to the unestablished etiological element necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for an acquired psychiatric disorder is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

Entitlement to service connection for an unspecified depressive disorder is granted.

Entitlement to service connection for migraine headaches is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.


REMAND

Propriety of the reduction of the evaluation for diabetes mellitus, type II

In a September 2015 rating decision VA decreased the evaluation of diabetes mellitus, type II, with erectile dysfunction, and history of mild nonproliferative retinopathy, previously rated 40 percent disabling, to 20 percent effective December 1, 2015. In April 2016 the Veteran submitted a timely NOD with the reduction and requested that his appeal be reviewed by a Decision Review Officer (DRO). In the subsequent May 2017 statement of the case, VA addressed the issue of entitlement to a rating higher than 20 percent diabetes mellitus, type II, with erectile dysfunction, and history of mild nonproliferative retinopathy, but failed to address the issue of the propriety of the reduction. Given that a statement of the case has yet to be issued addressing this issue, remand is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999). Since a review by a DRO was requested, such should occur first. See 38 C.F.R. § 3.2600 (2017).

Remaining issues

With regard to the remaining issues on appeal, the Board notes that in his April 2016 NOD, the Veteran requested review of his appeal by a DRO. The subsequent May 2017 statement of the case specifically indicated that the appeal was reviewed under the traditional review process, because no response was received to an April 2016 Appeal Process Request Letter. Under 38 C.F.R. § 3.2600 (a) (2017), a claimant who has filed a timely NOD has a right to a review of the decision by a DRO. To obtain review, the claimant must request such review with his or her NOD, or not later than 60 days after the date VA mails notice of entitlement to such review. 38 C.F.R. § 3.2600 (b). In the instant case, the Veteran timely requested DRO review in his April 2016 NOD. Because the Veteran's request for a DRO review was not appropriately accomplished, the Board finds that a remand is required.

Additionally, February 1994 correspondence indicated that the Veteran was in receipt of Social Security disability benefits. There is no indication medical records used in awarding those benefits were obtained. As they are potentially relevant to the appeal issues they must be requested. See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Hypertension

In June 2007 a VA examiner opined that hypertension was not caused or aggravated by service-connected diabetes mellitus. The examiner failed to provide any rationale to support the conclusion that hypertension was not aggravated thereby. The examiner also did not contemplate whether hypertension was related to an unspecified depressive disorder. Additionally, the record reflects the Veteran served in Vietnam during the Vietnam era and is thus presumed to have been exposed to Agent Orange. In light of the findings by the National Academy of Sciences that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension, a medical opinion addressing whether the Veteran's hypertension is related to Agent Orange exposure is also necessary. Therefore, a medical opinion which adequately addresses all raised theories must be obtained. Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (noting that to be adequate the examination report must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Hearing loss and tinnitus

In March 2016, a VA examiner opined against an in-service etiology for bilateral hearing loss. While the examiner listed relevant evidence associated with the claims file, the examiner failed to provide an explicit rationale as to why the cited evidence supported the opinion reached. On remand a medical opinion must be obtained which provides an adequate rationale in support of any opinion offered. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).

Individual unemployability
 
The issue of entitlement to a TDIU is inextricably intertwined with the ratings to be assigned for an unspecified depressive disorder and a migraine headaches disorder, as well as other development specified herein. Therefore, this issue is remanded, to be addressed after the following development has been completed. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board further notes that the Veteran's May 2012 Application for Increased Compensation Based on Unemployability did not include relevant employment information, and may otherwise be outdated. On remand the Veteran should be requested to complete a new application.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO is directed to request the Veteran's records from the Social Security Administration pertaining to any award of disability benefits. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these Federal records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Undertake appropriate action to obtain any outstanding VA or private treatment records pertinent to the claims.

3. Give the Veteran an opportunity to provide an updated VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in addition to any additional evidence that is relevant with regard to his claim for a TDIU. 

4. After all records development has been completed afford the Veteran an appropriate VA examination with a qualified examiner to determine the nature and etiology of the Veteran's claimed hypertension. The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination. All necessary tests and studies should be performed. After a complete review of the Veteran's electronic claims file and examination of the Veteran, the examiner is to specifically address the following questions:

a) Does the Veteran currently have diagnosed hypertension or has he had the disorder at any time since he filed his claim for service connection?

b) Is it at least as likely as not (50 percent probability or greater) that any diagnosed hypertension was caused by the Veteran's conceded Agent Orange exposure during active-duty service?

The examiner must explicitly comment on the National Academy of Sciences conclusion that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. See National Academy of Sciences Institute of Medicine, Veterans & Agent Orange: Update 2010 (2012). https://www.nap.edu/read/13166/chapter/12

c) Is it at least as likely as not (50 percent probability or greater) that any diagnosed hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II?

d) Is it at least as likely as not (50 percent probability or greater) that any diagnosed hypertension was caused or aggravated by the Veteran's unspecified depressive disorder?

A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. After all records development has been completed provide the examiner who conducted the March 2016 audiological examination access to the appellant's VBMS and Virtual VA files. If this examiner is not available, the Veteran's claims folder should be reviewed by another equally qualified examiner. An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's electronic claims file, and any examination provided, the examiner is to specifically address the following questions:

a) Is it at least as likely as not (50 percent chance or greater) that hearing loss was incurred in or is otherwise related to the Veteran's period of active-duty service, to include due to in-service noise exposure?

b) Is it at least as likely as not (50 percent chance or greater) that tinnitus was incurred in or is otherwise related to the Veteran's period of active-duty service, to include due to in-service noise exposure?

A complete rationale must be provided for any opinion offered. A restatement of the evidence is not sufficient. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6. After all records development has been completed, schedule the Veteran for a VA examination with an appropriate examiner(s) to address the current nature and severity of his diabetes mellitus, type II, erectile dysfunction, history of mild nonproliferative retinopathy and bilateral lower extremity diabetic peripheral neuropathy. The Veteran's electronic claims file must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner(s) should then assess the current severity of the Veteran's diabetes mellitus, type II, with erectile dysfunction, history of mild nonproliferative retinopathy and bilateral lower extremity diabetic peripheral neuropathy. The examiner(s) must describe the impact of the Veteran's diabetes mellitus, type II, with erectile dysfunction, history of mild nonproliferative retinopathy and bilateral lower extremity diabetic peripheral neuropathy on his occupational and social functioning, and discuss the impact those disabilities have on his activities of daily living, including his ability to obtain and maintain employment, and their overall functional impact.

A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

7. The AOJ must then review the aforementioned examination reports to ensure that they are in complete compliance with the directives of this remand, and that the examiners have documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

8. Issue a SOC addressing the issue of the propriety of the reduction of the evaluation for diabetes mellitus, type II, with erectile dysfunction, and history of mild nonproliferative retinopathy from 40 percent to 20 percent, effective December 1, 2015. The Veteran should be given the appropriate opportunity to respond to the SOC. The appellant is advised that the Board will only exercise appellate jurisdiction over those claims where a timely appeal has been perfected

9. After undertaking any other development deemed appropriate, to include the provision of any appropriate VA examinations to assess the current nature and severity of the Veteran's service-connected disabilities, readjudicate the issues on appeal under the DRO review process. If any benefit sought is not granted, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


